DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/01/2021 has been entered.

Status of Claims
Claims 1, 9, and 16 are independent claims. Claims 1 and 9 are amended. Claims 2, 10, and 17 are canceled. Claims 1, 3-9, 11-16, and 18-20 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-9, and 11-15 are rejected under 35 U.S.C. 101 because the claims are directed to an abstract idea; and because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.
As an initial matter, claims 1, 3-9, and 11-15 are directed to a computer program and system for identifying an optimized plan among a set of query plan that correspond with an obtained query, generating a query execution plan, and determining a pinned plan as being the query execution plan corresponds with the optimized plan, which fall under the subject matter categories may be ineligible for patent protection if they encompass laws of nature, physical phenomena, and abstract ideas (judicially recognized exceptions). 
Regarding claim 1, the claim recites language of: 
“identify an optimized plan among a set of query plans that correspond with an obtained query;
generate a query execution plan based on the obtained query and the optimized plan, wherein, to generate a query execution plan, the set of instructions is operable to:
determine that a pinned plan corresponds with the optimized plan, the pinned plan being a query plan different from the optimized plan and determined to be optimal by an organization developer or database system administrator specific to a user or to an organization associated with the obtained query, and the pinned plan being more cost effective than the optimized plan, and
generate the query execution plan using the pinned plan instead of the optimized plan;” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mentally concepts performed in the human mind (e.g., an observation, evaluation, judgment, option, etc.) but for the recitation of generic computer’s component(s). For example, the “identify…” “generate…”, “determine…”, “determined…”, and “generate…” limitations, in the context of this claim, encompass using the form of mental processes.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mental human mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas (see MPEP 2106.04; and Analysis under Step 2A (Prong 1)). 
**** Similar analysis to independent claim 9, respectively

The remaining limitations in claims 1 and 9 do not appear to be tied to a practical application and also do not amount to significantly more than the abstract idea.  The additional element(s). The additional limitation of “control execution of generated query execution plan” in claim 1 is mere “apply it” (or an equivalent), see Alice Corp. v. CLS Bank, 573 U.S. 208, 221, 110 USPQ2d 1976, 1982-83 (2014); Mayo Collaborative Servs. V. Prometheus Labs. Inc., 566 U.S. 66, 72, 101 USPQ2d 1961, 1965; and Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1983, (see MPEP 2106.05(f)). Next, the additional limitations/elements: “database system”, and “non-transitory memory” in preamble of claim 1, and “a processor”, “the processor system to implement a query executor…, …a storage engine …; and a network interface coupled with the a user system,…” in claim 9 to perform the above indicated steps of the “identify…” “generate…”, “determine…”, “determined…”, and “generate…” optimized/execution plans are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of returning a list/record as results) such that it amounts no more than mere instructions to apply the exception using a generic computer components, see Mayo, 566 U.S. AT 84.  Next, the additional limitations “obtain results of the executed query execution plan;… and obtain the first message …, and send a second message to the user system, wherein the second message includes the results of the executed query execution plan” in claim 9 are the generic computing functions that do not integrate the abstract idea into a practical application of how to perform data processing so that it does not impose any meaningful limits on practicing the abstract idea (see MPEP 2106.05 (a)-(c), (e)-(h)) (Analysis under Step 2A (Prong 2)).

Independent claims 1 and 9 do not include additional elements/limitations, alone or in combination, that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “database system”, and “non-transitory memory” in preamble of claim 1, and “a processor”, “the processor system to implement a storage engine …; and a network interface coupled with the processor system, … a user system,…” in claim 9, which are known as the generic computing components to perform the computing functions of the above indicated of “identify…”, “generate…”, “determine… and determined…” and “generate…” steps control execution of generated query execution plan” in claim 1 is mere “apply it” (or an equivalent), “obtain results of the executed query execution plan;… obtain the first message …, and send a second message to the user system, wherein the second message includes the results of the executed query execution plan” in claim 9 which represent an insignificant extra solution activity because these claim limitations generally describe the executing the pinned plan as being the query plan to obtain the results/message(s) and sending results/message(s) to the user via the network/user interface (GUI/API). Thus, taken alone or in combination, these additional limitations do not amount to significantly more than mere instructions to apply the exception using a generic computer components that are well-understood, routine, conventional activity to a skill artisan in the relevant technical field because receiving, gathering, and/or transmitting data over a network, e.g., using the Internet, see Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362. There is no indication that the combination of the elements improve the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation (see MPEP 2106.05 (d)) (Analysis under Step 2B).
**** Similar analysis to independent claim 9, respectively.

Claims 3-8, and 11-15 depend on independent claims 1 and 9 and include all the limitations of claims 1 and 9; and therefore, claims 3-8, and 11-15 recite the same abstract idea (e.g., mental processes) as well.
 determine that the pinned plan corresponds with the optimized plan,… to: determine that the pinned plan corresponds with the obtained query and the optimized plan when the query identifier matches a pinned plan identifier associated with the pinned plan,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mentally performed in the human mind (e.g., an observation, evaluation, judgment, option, etc.) but for the recitation of generic computer’s component(s).  That is nothing in the claim limitations preclude the step(s) for practically processes being an abstract idea in the form of metal relationship(s). The additional limitations “…, to determine…, and determine… matches…”, in the context of this claim, encompass to the user in using the form of mental processes.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mental human mind but for the recitation of generic computer component(s), then it falls in the “Mental Processes” grouping of abstract ideas (see MPEP 2106.04).
Furthermore, the additional limitation “obtain a query identifier from the obtained query and the optimized plan” which does not integrate the judicial exception into a practical application.  The “obtaining…” limitation does not amount to significantly more than mere instructions to apply the exception using a generic computer components that are “well-understood, routine, conventional” activity to a skill artisan in the relevant technical field as receiving or transmitting data over a network, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362.  For these reasons, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception 

Regarding dependent claim 4, the claim recites additional limitations of “wherein:
the query identifier comprises a hash value of the optimized plan for the obtained query; and the pinned plan identifier comprises a combination of a description of the query plan, an identifier of a database object to be searched using the pinned plan, and a field of the database object to be searched using the pinned plan.” to further perform the determining ta pinned plan as the query execution plan corresponds with the optimized plan in claim 1 that do not appear to be tied to a practical application and also does not amount to significantly more than the judicial exception as an abstract idea.
The additional elements  “a query identifier”, “a hash value”, “a combination of a description”, and “a field of the database object” are a generic functions on the computer components that is well-understood, routine, conventional activity to a skill artisan in the relevant technical field, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362.  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.


Regarding dependent claim 5, the claim recites further additional limitation of “wherein, …: generate the query execution plan using the pinned plan when the pinned .”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mentally performing in the human mind (e.g., an observation, evaluation, judgment, option, etc.) but for the recitation of generic computer’s component(s). There is nothing in the claim limitations preclude the step(s) for practically processes being an abstract idea in the form of metal relationship(s). The additional limitation “generating the query execution plan…”, in the context of this claim, encompass to the user in using the form of mental processes.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mental human mind but for the recitation of generic computer component(s), then it falls in the “Mental Processes” grouping of abstract ideas (see MPEP 2106.04).
Furthermore, the additional limitation “obtain the pinned plan from a pinned plan database object…” which does not integrate the judicial exception into a practical application because it does not amount to significantly more than mere instructions to apply the exception using a generic computer components that are well-understood, routine, conventional activity to a skill artisan in the relevant technical field as receiving or transmitting data over a network, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362. Thus, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

to generate the query execution plan, the set of instructions is operable to: generate the query execution plan using the optimized plan when the optimized plan does not correspond with the pinned plan.” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mentally performing in the human mind (e.g., an observation, evaluation, judgment, option, etc.) but for the recitation of generic computer’s component(s). There is nothing in the claim limitations preclude the step(s) for practically processes being an abstract idea in the form of metal relationship(s). The additional limitation “generating…”, in the context of this claim, encompass in using the form of mental processes.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mental human mind but for the recitation of generic computer component(s), then it falls in the “Mental Processes” grouping of abstract ideas (see MPEP 2106.04). 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

Regarding dependent claim 7, the claim recites further additional limitation of “…determining…” and “generate…” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mentally performing in the human mind (e.g., an observation, evaluation, judgment, option, etc.) but for the recitation of generic computer’s component(s). There is nothing in the claim 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

Regarding dependent claim 8, the claim recites further additional limitations of
“… generate the query execution plan…” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mentally performing in the human mind (e.g., an observation, evaluation, judgment, option, etc.) but for the recitation of generic computer’s component(s). There is nothing in the claim limitations preclude the step(s) for practically processes being an abstract idea in the form of metal relationship(s). The additional limitation “generating the query execution plan…”, in the context of this claim, encompass to the user in using the form of mental processes.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mental human mind but for the recitation of generic 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

Regarding dependent claims 11-12 and 14-15, the claims are essentially the same or at least similar recitation as claims 3-4, 6, and 8 except that they set forth the claimed invention as a database system rather than a computer program respectively and correspondingly, therefore are rejected under the same reasons set forth in rejections of dependent claims 3-4, 6, and 8.

Regarding dependent claim 13, the claim recites further additional limitation of “wherein, …: to generate the query execution plan, …to: identify a user identifier…, generate the query execution plan…”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mentally performing in the human mind (e.g., an observation, evaluation, judgment, option, etc.) but for the recitation of generic computer’s component(s). There is nothing in the claim limitations preclude the step(s) for practically processes being an abstract idea in the form of metal relationship(s). The additional limitation “to generate…” and “to identify…”, in the context of this claim, encompass to the user in using the form of mental processes.  If a claim limitation, under its broadest reasonable interpretation, covers 
 Furthermore, the additional limitation “obtain the sql_id…”, and “obtain,…, the pinned plan from a pinned plan database object…” which does not integrate the judicial exception into a practical application because it does not amount to significantly more than mere instructions to apply the exception using a generic computer components that are well-understood, routine, conventional activity to a skill artisan in the relevant technical field as receiving or transmitting data over a network, see Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362.  Thus, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

For at least above reasons, claims 1, 3-9, and 11-15 are not drawn to eligible subject matter as they are directed to an abstract idea without significant more.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Bornea et al., US Pub. No. 2016/0154850 (hereinafter as “Bornea”) in view of SCHNEIDER et al., US Pub. No. 2012/0084315 (hereinafter as “Schneider”), and further in view of Elia’s et al., US Pub. No. 20150169686 (hereinafter as “Elia’s”).
Regarding claim 1, Bornea teaches computer program to be implemented by a database system (pars. [0004] “RDBMS”, and [0200-204] computer program code having instructions storing in the non-transitory readable storage media/medium), the computer program comprising a set of instructions operable to:
identify an optimized plan among a set of query plans that correspond with an obtained query; (abstract: optimizing the obtained query for finding/identifying optimal plan(s) among the set of query plans, pars. [0003 and 0025], per the optimal search/paths of the graph/tree structure, fig. 1 and par. [0198], by the query planner [0003] and/or optimizer [0006])
Bornea does not explicitly teach the claim limitations “generate a query execution plan based on the obtained query and the optimized plan, wherein, to generate the query execution plan, the set of instructions is operable to: determine that a pinned plan corresponds with the optimized plan, the pinned plan being a query plan different from the optimized plan and determined to be optimal by an organization developer or database system administrator specific to a user or to an organization associated with the obtained query, and the pinned plan being more cost effective than the optimized plan; and generate the query execution plan using the pinned plan instead of the optimized plan;” and “control execution of the generated query execution plan.”
In the same field of endeavor (i.e., query optimization), Schneider teaches:
generate a query execution plan based on the obtained query and the optimized plan; (pars. [0040-41] generating the access plan/execution plan based on the obtained query and the optimized plan saved in database server, fig. pars. [0082, 94 and 98]), wherein, to generate the query execution plan, the set of instructions is operable to: 
determine that a pinned plan corresponds with the optimized plan (see par. [0040-41]: determining an access plan (also known as “execution plan” or “query plan”) to satisfy the user’s given query (e.g., SQL statements) received from the user/client(s), where the execute query plan implies to the generating execution plan; and pars. [0072-73 and 148, 150] generate and execute the query plan using the plan is reserved or “pinned” which is interpreted as pinned plan “for a particular client 210” corresponding the optimal plan (see par. [0041, [0154] “pins the query plan” is equivalent to the pinned plan), the pinned plan being a query plan different from the optimized plan (par. [0041] discloses “The optimizer 266 performs a cost-based analysis for formulating a query plan that is reasonably close to an optimal plan” which illustrated that the “query plan”=pinned plan is different from the “optimal plan”), and the pinned plan being more cost effective than the optimized plan (par. [0042] discloses “…Building and compiling (or generating) the query plan is an expensive process”, wherein the query plan is interpreted as the pinned plan and “an expensive process” is interpreted as the “more cost effective”, see par. [0041] “a cost-based analysis for formulating a query plan”.  ***Examiner’s notes: the limitation(s) is/are defined/disclosed in the Applicant’s specification at par. [13])  
generate the query execution plan using the pinned plan instead of the optimized plan (pars. [0071-73 and 148, 150] generate and execute the query plan using the plan is reserved or “pinned” implies to pinned plan corresponding the optimized plan, [0154]); and 
control execution of the generated query execution plan (fig. 2, elements 230 and 240 – Database Server System having element 260 including the element 269 – Execution Unit to execute the access/execution plan with the minimum cost).
Accordingly, it would have been obvious to one of ordinary skill in the query optimization for data processing art before the effective filing date of the claimed invention to combine the teachings of the cited references because the teachings of Schneider would have provided Bornea with the above indicated limitations for the benefit of optimizing the obtained query with a reasonable expectation (e.g., improve the performance) of executing query access/execution plan with minimum/best cost(s) (e.g., memory requirements, CPU/processor utilization, number of required I/O operations, etc.).
However, Bornea and Schneider do not explicitly teach the amended limitation that the pinned/query plan is “…determined to be optimal by an organization developer or database system administrator specific to a user or to an organization associated with the obtained query.”
In the same of endeavor, Elia’s teaches the limitation that the pinned/query plan is“…determined to be optimal by an organization developer or database system administrator specific to a user or to an organization associated with the obtained query.” (fig. 5, element 510 is shown a received query (e.g., structure query language (SQL)) as the obtained query associated to a specific user, e.g., “u.name…. AS a ON u.id=a.user_id”, and the federated query engine forms/generates the plurality query plans (elements 520, 530) for performing/executing the query (element 540) after query plans are evaluated, and database system administrator selects (e.g., set default) first query plan to execute/perform the query, see pars. [0007]: “…The federated query engine is configured to receive the filtered list of data sources from the hint resolver or the rule evaluator, receive the query from the hybrid multi data source, form one or more query plans for processing the query, evaluate each of the query plans to determine a respective estimated cost to perform each of the query plans, select a query plan from the query plans based on each respective estimated cost, and perform the selected query plan…”, wherein the “select a query plan” is interpreted as a pinned plan; [0043-44], [0049] “…each of the query plans formed during process 330 are evaluated. The evaluation includes traversing the respective query plan tree to determine an estimated cost for performing the query received during process 305 using a data source of the type associated with the respective query plan. In performing the query plan evaluation, each of the nodes in the query plan trees is assigned a cost and the costs are totaled…” and [0050] “…the cost for each operation type may be assigned by an administrator, an operator, and/or a user of the hybrid multi data source…”.  ***Examiner’s notes: the limitation(s) is/are defined/disclosed in the Applicant’s specification at par. [13]: “…, the optimizer may replace the optimized plan with a pinned plan (also referred to as forcing the pinned plan, etc.). In these cases, an organization developer or database system administrator may have determined an optimal path for a certain user-issued query, and may simply instruct the optimizer to use this path rather than generating an optimized path. This may be referred to as “pinning a plan” and the like. Various embodiments discussed herein may allow certain users (e.g., system administrators and/or organization developers) to select pinned plans to be used for selected queries issued by specific users and/or specific organizations...”)
Accordingly, it would have been obvious to one of ordinary skill in the query optimization for data processing art before the effective filing date of the claimed invention to combine the teachings of the cited references because the teachings of Elia’s would have provided Bornea and Schneider with the above indicated limitations for the benefit of performing the received/obtained query efficiently with the selected/pinned query plan for execution (Elia’s: pars. [0007, 28, 43-45 and 49-50]).

Regarding claim 3, Schneider teaches: wherein, to determine that the pinned plan corresponds with the optimized plan, the set of instructions is operable to: 
obtain a query identifier from the obtained query and the optimized plan; (Schneider: pars. [0056] , e.g., receives “the name of the prepare SQL statement” “receives the prepare SQL statement name” which is interpreted as the query identifier) and 
determine that the pinned plan corresponds with the obtained query and the optimized plan when the query identifier matches a pinned plan identifier associated with the pinned plan (Schneider: pars. [0056] and [0041 and 71-73] as explained above).  

Regarding claim 4, Bornea and Schneider teaches: wherein:
 the query identifier comprises a hash value of the optimized plan for the obtained query (Bornea: par. [0045] implement via Hash join operation of the input query, Schneider pars. [0049-56] , e.g., receives “the name of the prepare SQL statement” “receives the prepare SQL statement name” implies to the query identifier; and the values implies to hash values of table stored in the cache/memory); and 
the pinned plan identifier comprises a combination of a description of the query plan, an identifier of a database object to be searched using the pinned plan, and a field of the database object to be searched using the pinned plan. (Bornea: figs. 1-2 as explained above include description, name, texts/metadata, etc.; and Schneider: pars. [0071-73 and 76-77] pinned plan with text/metadata, name of tables storing data/record to be searched/retrieved from database, fig. 2) 
-31-Attorney Docket No.: 8665-0068/129164-219232 (1891US)  


Regarding claim 5, Schneider teaches: wherein, to generate the query execution plan, the set of instructions is operable to: 
obtain the pinned plan from a pinned plan database object using the query identifier; (Schneider: pars. [0049-56], e.g., receives “the name of the prepare SQL statement” “receives the prepare SQL statement name” implies to the query identifier; and pars. [0071-73 and 76-77] obtained pinned plan with text/metadata, name of tables storing data/record to be searched/retrieved from database, fig. 2) and 
generate the query execution plan using the pinned plan when the pinned plan corresponds with the query identifier of the optimized plan (Schneider: pars. [0056] and [0041 and 71-73] as explained above).

Regarding claim 6, Schneider teaches: wherein, to generate the query execution plan, the set of instructions is operable to: 
generate the query execution plan using the optimized plan when the optimized plan does not correspond with the pinned plan. (pars. [0056] and [0041 and 71-73] as explained above including the embedded of “not existed” plan is pinned, then new execution plan is generated/created)

Claims 7-9, and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Bornea, Schneider, and Elia’s, and further in view of Collins et al., US Pub. No. 2011/0282864 (hereinafter as “Collins”).
Regarding claim 7, the claim is rejected by the same reasons set forth above to claims 1 and 2; furthermore, Bornea, Schneider, Elia’s teach particular features: “a user identifier (user_id)” (Bornea: par. [0035] “name of people” through the obtained query; Schneider: par. [0038] “Employee’s Id Number, Last Name” associated with the obtained query/SQL statement(s); and Elia’s: fig. 5, element 510 and par. [0045] “u.id=a.user_id”), and the query identifier (Schneider: pars. [0049-56] , e.g., receives “the name of the prepare SQL statement” “receives the prepare SQL statement name” implies to the query identifier) which associated with the optimized plan when generated the query execution plan using the pinned plan (Bornea: pars. [0025-26, and 87, 110-112] as explained above; and Schneider: fig. 2 and pars. [0072 and 154]; and Elia’s: pars. [0007], “select a query plan from the query plans  based on each respective estimated cost to per from each of the query plans…”, [0043, 45] and [, e.g., “query”, “query plan”, “users_id”).  However, the combination of Bornea, Schneider, and Elia’s do not explicitly teach: “determine an organization identifier (org id)”
In the same field of endeavor (i.e., query optimization), Collins clearly teach: “determine an organization identifier (org_id)” (par. [0052] in the prequery as selecting/determining organization identifier in query clause “…where organization_id = :orgId and …”) 
Accordingly, it would have been obvious to one of ordinary skill in the query optimization for data processing art before the effective filing date of the claimed invention to combine the teachings of the cited references because the teachings of Collins would have provided Bornea, Schneider, and Elia’s with the above indicated limitation for the benefit of optimizing the obtained query or prepare query with a reasonable expectation (e.g., improve the performance) in retrieving detailed information/data related/associated to determined organization identifier/Id.
Regarding claim 8, Schneider teaches: wherein the set of instructions is operable to: “generate the query execution plan using the optimized plan generated from a query optimization function when the optimized plan is not associated with a pinned plan.” (fig. 2, element 266 – Optimizer for implement/compile the query optimization function, element 267 in element 240 – database system of server 230, and pars. [0056] and [0041 and 71-73] as explained above including the embedded of “not existed” plan is pinned, then new execution plan is generated/created)

Regarding claim 9 (a database system), the claim is rejected by the same reasons set forth above to claims 1-2 and claim 7; and therefore, the claim is rejected on that basis in the same rationale. 
Furthermore, Bornea, Schneider, Elia’s teach: a database system (Bornea: par. [0003]; and Schneider: see fig. 2), “a processor system to implemented a query optimizer” (Bornea: pars. [0003 and 5-6]; and Schneider: fig. 2, elements 260 and 266), “a query executor” (Bornea: pars. [0003, 205, and 210]; and Schneider: fig. 2, elements 260 and 269), “a storage engine” (Bornea: par. [0210]; and Schneider: fig. 2, element 245 in the element 240), “a network interface” (Bornea: pars. [0204 and 214]; and Schneider: fig. 2, element 220). 
In the same field of endeavor (i.e., query optimization), Collins teach: “identify an organization identifier (org_id)” (par. [0052] in the prequery as “…where organization_id = :orgId and …”).
Accordingly, it would have been obvious to one of ordinary skill in the query optimization for data processing art before the effective filing date of the claimed invention to combine the teachings of the cited references because the teachings of Collins would have provided Bornea, Schneider, and Elia’s with the above indicated 

Claims 11-15 are rejected in the analysis of above claims 3-8; and therefore, the claims are rejected on that basis in the same rationale.

Response to Arguments
Referring to claim rejections under 35 U.S.C. 103, Applicant's argument with respect to claim 1 (similar to claim 9) in view of the amended limitations (see Remarks, pages 8-9) has been fully considered but is moot in view of the new grounds of rejection necessitated by applicant's amendment to the claims. Applicant's newly amended features are taught implicitly, expressly, or impliedly by the prior art of record. 
The other claims argued merely because of a dependency on a previously argued claims in the brief presented to the examiner, filed 07/01/2021 (Remarks, page 9), are moot in view of the examiner's interpretation of the claims and art and are still considered rejected based on their respective rejections from at least a prior Office action (part(s) of recited again above). 

Allowable Subject Matter
Claims 16, and 18-20 are allowable because the combined limitations as considered a whole together in claim 16 should be overcome the prior art made of 

Contact Information                                                                            
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica N. Le whose telephone number is (571)270-1009.  The examiner can normally be reached on M-F 9:30 am - 5:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, USMAAN SAEED can be reached on (571) 272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/Jessica N Le/Examiner, Art Unit 2169                                                                                                                                                                                                                                                                                                                                                                                                            
/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169